UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1747



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


$890,718.00 IN U.S. CURRENCY,

                                                        Defendant,

          versus


CLAYTON WILLIS,

                                             Claimant - Appellant,

           and


TAMMY HARRELL,

                                                         Claimant.



                            No. 06-1748



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

     versus
PROPERTY, 475 COTTAGE DR, MOUNT AIRY, SURRY
COUNTY, NORTH CAROLINA,

                                                         Defendant,

     versus


CLAYTON WILLIS,

                                              Claimant - Appellant,

     and


CAROL MIDKIFF MILLS,

                                                          Claimant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
District Judge. (1:03-cv-00263-JAB; 1:02-cv-00898-JAB)


Submitted:    January 8, 2007           Decided:   February 6, 2007


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayton Willis, Appellant Pro Se. Gill Paul Beck, Lynne P. Klauer,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                - 2 -
PER CURIAM:

          In these consolidated appeals, Clayton Willis appeals the

district court’s orders forfeiting real property and currency to

the Government. We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Willis, Nos. 1:03-cv-00263-JAB;

1:02-cv-00898-JAB (M.D.N.C. filed May 25, 2006 & entered May 26,

2006).   We deny Willis’ requests for appointment of counsel.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Although Willis asserts he has had no response to his request
to proceed on appeal without payment of fees, we observe that the
district court previously accorded Willis in forma pauperis status,
and these appeals have proceeded on that basis.

                               - 3 -